 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JON HUMES,                                          No. 2:17-cv-2609 KJN P
12                        Plaintiff,
13             v.                                            ORDER AND FINDINGS AND
                                                             RECOMMENDATIONS
14       LUKENBILL, et al.,
15                        Defendants.
16

17            Service of process on sole remaining defendant Lukenbill was returned unexecuted on

18   February 11, 2019.1 On February 20, 2019, this court ordered plaintiff to complete and return to

19   the court, within sixty days, the USM-285 forms necessary to effect service on defendant

20   Lukenbill. Such sixty day period has since passed, and plaintiff has not responded in any way to

21   the court’s order.

22            In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

23   directed to assign a district judge to this case; and

24   ////

25   1
       Prior service of process on defendant Greg Lukenbill was returned unexecuted on June 8, 2018,
26   and the court attempted to provide some assistance to plaintiff by order filed November 13, 2018.
     However, in the recent unexecuted service, the U.S. Marshal noted that there are two correctional
27   officers with the last name “Lukenbill” who are employed as correctional officers with the
     County, and plaintiff provided insufficient identifying information to determine which officer is
28   named as defendant herein.
                                                        1
 1          IT IS RECOMMENDED that this action be dismissed without prejudice. See Fed. R. Civ.

 2   P. 41(b).

 3          These findings and recommendations will be submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, plaintiff may file written objections

 6   with the court. The document should be captioned “Objections to Findings and

 7   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 8   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 9   Cir. 1991).

10   Dated: May 10, 2019

11

12
     /hume2609.fusm
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
